DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/558,731 for a MOBILE FRAME FOR SEATS AND RELATIVE SLIDING SEATS SYSTEM, filed on 9/3/2019.  Claims 1-14 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “S” has been used to designate both an anchoring element and the support surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “79” has been used to designate both two stop holes and the first stop hole.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: RN 53.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the commutation angle does not appear to be shown in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
The drawings are objected to because hole 401A does not appear to be shown in Fig. 8.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 refers to limitations regarding “a first end” and “a second end,” but it is unclear to what end the applicant is referring.  Is it the first and second end of one of the groves?  Also, the terms distal and proximal do not have a point of reference because it appears that all of the members are distal and proximal to each other, without further clarification.  Clarification regarding what part of the support surface and first guide the member is distal or proximal to is needed.  Appropriation clarification is requested.  Claims 3 and 4 are rejected for the same reasons as dependent on claim 2.
Claim 3 refers to limitations regarding “a first end” and “a second end,” but it is unclear to what end the applicant is referring since a first end and a second end is already referenced in claim 2.  Are these ends different or intended to refer to the same members.  Appropriation clarification is requested.  Claim 6 is rejected for the same reasons as dependent on claim 3.
Claim 8 recites the limitations "the additional support structure" and “the support structure” therein.  There is insufficient antecedent basis for these limitations in the claim.
Claim 9 contains the limitation wherein the mobile frame supports at least one second seat.  Is this seat intended to be different from the seat referenced in claim 1?  What is the relationship between these two seats.  Further, claim 9 contains the term “the seat.”  It is unclear to which seat this term refers.  Claims 10-14 are rejected for the same reasons as dependent on claim 9.
Further, claim 9 recites the limitation "the volume" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 10-14 are rejected for the same reasons as dependent on claim 9.
Claim 10 contains the term “it.”  It is unclear to which member this term refers – the hook end, fixing element, housing element or projection?  Appropriate clarification is requested.  Claims 11-13 are rejected for the same reasons as dependent on claim 10.
Claim 13 contains the terms “an additional support structure” and “the additional support structure,” however an original support structure was never referenced in the claims.  Further, claim 13 recites the limitation "the support structure" therein.  There is insufficient antecedent basis for this limitation in the claim.  In addition, the term “at least one housing element” is confusing because it appears to be attached to “each constraint bar,” i.e., two constraint bars, when it is actually only attached to one constraint bar.   Appropriate clarification is requested.  
Allowable Subject Matter
Claims 1, 5 and 7 are allowed.
Claims 2-4, 6 and 8-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub 2016/0264023.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	September 11, 2021